Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 17 Dec. 2020. As filed, Claims 3, 4, 10-11, 14-16 are pending. Claims 1-2, 5-9, 12-13 are cancelled. 
Priority
This application filed 6/25/2019 is a division of SN 15/780,957, filed 06/01/2018 ,now U.S. Patent #10377697; SN 15780957 is a national stage entry of PCT/IB2016/057435 , International Filing Date: 12/08/2016 claims foreign priority to 15199378.9 , filed 12/10/2015 claims foreign priority to 16198655.9 , filed 11/14/2016. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 08/27/2019 and 01/05/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group II, claims 10, 11, 14-16 drawn to a process for preparing the compound N-(3-carboxy- l-oxopropyl )-( 4S)-p-phenyl phenylmethyl )-4-amino-(2R)methylbutanoic acid or a salt thereof, or the compound N-(3-carboxy-l-oxopropyl)-(4S)-pphenylphenylmethyl)-4-amino-(2R)-methylbutanoic acid ethyl ester, by steps A) and B)  in the reply filed on 12/17/2020  is acknowledged.  Because applicant 
Applicant’s elected the species as following: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claims 3, 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 10, 11, 14-16 will be examined on the merits herein.
Applicants’ elected species is not allowable due to the following obviousness type rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over  WO 2008083967, July 17, 2008  (cited by Applicants in IDS)  in view of Burgess  et al. J. Org. Chem. 1992, 1656  (cited in PTO-892 attached herewith).
The ‘967 publication  teach synthesis of pyrrolidin-2-ones according to the formula (I) , or salts thereof (R1 = H or a nitrogen protecting group) which corresponds to claimed formula (XX) of instant claim 10 and methods for their preparation and their use in the synthesis of NEP-inhibitor (2R,4S)-4-(p-phenylphenylmethyl)-4-[(3- carboxyl-1-oxopropyl)amino]-2-methylbutanoic acid ethyl ester (the elected species) or salt thereof.  Amidation of L-pyroglutamic acid with morpholine using1-hydroxybenzotriazole and dicyclohexylcarbodiimide in CH2Cl2 at -15°C to room temp. to give (S)-5-(morpholin-4-ylcarbonyl)pyrrolidin- 2-one (II; R = morpholin-4-ylcarbonyl, R1 = H) which underwent coupling reaction with 4-biphenylmagnesium bromide in THF at room temperature for 19 h to give II (R = 4-biphenylylcarbonyl, R1 = H).  Catalytic hydrogenolysis of   II (R = 4-biphenylylcarbonyl, R1 = H) over 10% Pd-C in the presence of sulfuric acid in THF under H pressure of 3 Bar for ~20 h to give II  (R = biphenyl-4-ylmethyl, R1 = H) which was treated with BuLi in THF at -78°C for 0.5 h and acylated by pivaloyl chloride for 1 h to give II (R = biphenyl-4-ylmethyl, R1 = pivaloyl).  II (R = biphenyl-4-ylmethyl, R1  = pivaloyl) was treated with lithium diisopropylamide in THF at 0° for 15 min and stereoselectively methylated by di-Me sulfate at 0°C for 2 h to give diastereomer (III; R1 = pivaloyl) and (IV).  III (R1 =pivaloyl) was deprotected by treatment with p-toluenesulfonic acid in toluene under refluxing for ~1 h o give III (R1 = H) which was stirred with a mixture of AcOH and concentrated. HCl under refluxing for ~20  h to give (2R,4S)-4-amino-5-biphenyl-4-yl-2-methylpentanoic acid  hydrochloride (V) (Abstract; examples 1) 
The synthesis of N-(3-carboxy-1-oxopropyl)-( 4S)-p-phenylphenylmethyl )-4-amino-(2R)-methylbutanoic acid ethyl ester, or salt thereof, is carried out according to Scheme 5; Treatment with succinic anhydride, in the presence of a base.
Preferred bases are triethylamine, pyridine, sodium carbonate, sodium hydrogen
carbonate and potassium carbonate; more preferably the base is triethylamine.
The starting material for the synthesis of N-(3-carboxy-1-oxopropyl)-( 4S)-p-phenylphenylmethyl)--4--amino-(2R}-methylbutanoic acid ethyl ester,
or salt thereof, according to Scheme 5, is in the form of an acid addition salt HX,
preferably HCl, step (a) according to Scheme 5 requires a base, such as triethylamine, pyridine, sodium carbonate, sodium hydrogen carbonate or
potassium carbonate, preferably the base is trimethylamine (page 40-41; examples page 116-120; example 37; which corresponds to step B of claimed method). 
The method of the present application differs from the method described in the ‘967 publication  in that prior art does not teach synthesis of the same compound pyrrolidin-2-ones  via compound (I) and route (v) a) by reacting keto acid of instant formula (I) and ammonia.
It is noted that alternative formation of pyrrolidinone by reacting keto acid with phenylglycinol and ammonia is discussed in the article by Burgess.
Burgess teach describe an efficient asymmetric synthesis of substituted pyrrolidines and pyrrolidinones that should find general applicability to a variety of synthetic challenges (page 1657; table1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the  ‘967 publication  concerning preparation of compound N-(3-carboxy-l-oxopropyl)-(4S)-pphenylphenylmethyl)-4-amino-(2R)-methylbutanoic acid ethyl ester (the elected species) via pyrrolidin-2-ones  of formula (I) which corresponds to compound of formula (XX), with the teachings of Burgess regarding of pyrrolidinone by reacting keto acid with phenylglycinol  and ammonia because the prior art teach that such alternative route to pyrrolidinone an efficient asymmetric synthesis of substituted pyrrolidines and pyrrolidinones that should find general applicability in synthesis.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 11, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10479753. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent a method for preparing sacubitril which entails same starting material compounds of formula (I) and (II) and intermediates (IV) ( formula (II) of instant claim 11, 14, 15), (VI) and (VII) which corresponds to starting materials compounds of formula (I)  as required by instantly claimed method, thus resulting in the practice of the instant claims with a reasonable expectation of success.  
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TI   Synthesis of a Precursor to Sacubitril Using Enabling Technologies
AU   Lau, Shing-Hing; Bourne, Samuel L.; Martin, Benjamin; Schenkel, Berthold;
     Penn, Gerhard; Ley, Steven V.
CS   Department of Chemistry, University of Cambridge, Cambridge, CB2 1EW, UK
SO   Organic Letters (2015), 17(21), 5436-5439


    PNG
    media_image5.png
    274
    456
    media_image5.png
    Greyscale


RX

    PNG
    media_image6.png
    76
    432
    media_image6.png
    Greyscale


AN   163:649210  CASREACT Full-text
TI   Synthesis of a Precursor to Sacubitril Using Enabling Technologies
AU   Lau, Shing-Hing; Bourne, Samuel L.; Martin, Benjamin; Schenkel, Berthold;
     Penn, Gerhard; Ley, Steven V.
CS   Department of Chemistry, University of Cambridge, Cambridge, CB2 1EW, UK
SO   Organic Letters (2015), 17(21), 5436-5439
     CODEN: ORLEF7; ISSN: 1523-7052
PB   American Chemical Society
DT   Journal; (online computer file)
LA   English
GI
 

    PNG
    media_image7.png
    98
    200
    media_image7.png
    Greyscale


 
AB   An efficient prepn. of a precursor to the neprilysin inhibitor sacubitril
     is described.  The convergent synthesis features a diastereoselective
     Reformatsky-type carbethoxyallylation and a rhodium-catalyzed
     stereoselective hydrogenation for installation of the two key
     stereocenters.  Moreover, by integrating machine-assisted methods with
     batch processes, this procedure allows a safe and rapid prodn. of the key
     intermediates which are promptly transformed to the target mol.
     (I·HCl) over 7 steps in 54% overall yield.
2) 
    PNG
    media_image8.png
    271
    456
    media_image8.png
    Greyscale


AN   165:392894  CASREACT Full-text
TI   Method for preparation of Sacubitril and its intermediate
IN   Mei, Guangyao; Zhang, Guofu; Li, Yongshu; Huang, Weiping
PA   Zhejiang Hongyuan Pharmaceutical Co., Ltd., Peop. Rep. China
SO   Faming Zhuanli Shenqing, 8pp.
     CODEN: CNXXEV
DT   Patent
LA   Chinese
FAN.CNT 1
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
PI   CN 105924355         A    20160907    CN 2016-10309610        20160511
     CN 105924355         B    20180817
PRAI CN 2016-10309610          20160511     
AB   A process for prepn. of Sacubitril and its intermediate is disclosed.  The
     Sacubitril is prepd. with biphenylacetonitrile and haloacetate via
     Reformatsky reaction to obtain biphenylacetoacetate, then substitution
     reaction with Et R-2-chloropropyrate, after aminolysis with transaminase
     and coenzyme, further amidation with succinic anhydride to generate the
     product.  The process has the advantages of low cost, high optical
     selectivity, high yield.

Conclusion
No claims are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622